NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOUIS EUGENE MANZI,                             No.    21-55450

                Plaintiff-Appellant,            D.C. No. 5:20-cv-01292-JEM

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                 John E. McDermott, Magistrate Judge, Presiding

                      Argued and Submitted March 16, 2022
                           San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

      Louis Eugene Manzi appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Manzi’s application for disability

insurance benefits under Title II of the Social Security Act. The district court had

jurisdiction under 42 U.S.C. § 405(g), and we have jurisdiction under 28 U.S.C. §

1291. We review the district court’s decision de novo, Attmore v. Colvin, 827 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
872, 875 (9th Cir. 2016), and we affirm.

        Substantial evidence supports the ALJ’s step three finding that Manzi did

not have an impairment or combination of impairments that met or equaled a listed

impairment. The ALJ did not err by not considering listing 2.09, loss of speech,

where there is no evidence of “inability to produce by any means speech that can

be heard, understood, or sustained.” See 20 C.F.R. § Pt. 404, Subpt. P, App. 1 §

2.09.

        The ALJ did not err in formulating Manzi’s residual functional capacity

(“RFC”), and substantial evidence supports the RFC. See Bayliss v. Barnhart, 427

F.3d 1211, 1217 (9th Cir. 2005) (affirming the ALJ’s RFC determination where the

ALJ “applied the proper legal standard and [her] decision is supported by

substantial evidence”). The ALJ reasonably incorporated the limitations assessed

by consulting psychologist Robert Bilbrey into the RFC. See Stubbs-Danielson v.

Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (ALJ reasonably translated the

assessed limitations into concrete work restrictions).

        We reject as unsupported by the record Manzi’s contentions that the ALJ

ignored and mischaracterized evidence and failed to address evidence of pain. The

ALJ proffered specific, clear, and convincing reasons to discount Manzi’s

symptom testimony as inconsistent with and unsupported by the record, and based

on evidence of exaggerated symptoms. See Carmickle v. Comm’r, Soc. Sec.


                                           2                                 21-55450
Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (ALJ may discount a claimant’s

testimony if inconsistent with the medical evidence); Burch v. Barnhart, 400 F.3d

676, 681 (9th Cir. 2005) (ALJ may consider a lack of corroborating medical

evidence as one factor in a credibility determination); Tonapetyan v. Halter, 242

F.3d 1144, 1148 (9th Cir. 2001) (evidence of exaggerated symptoms undermined

credibility).

       The ALJ did not err in determining, at step five, that jobs existed in

significant numbers in the national economy that Manzi could perform. Manzi’s

arguments concerning the ALJ’s step five finding repeat his allegations that the

ALJ erred in evaluating the medical evidence and his testimony. Because Manzi

did not show error in the earlier analysis, these arguments lack support. See

Stubbs-Danielson, 539 F.3d at 1175–76.

       AFFIRMED.




                                           3                                    21-55450